                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



RONALD TREADWELL,

               Plaintiff,                        Case No. 2:21-cv-1028
       v.                                        JUDGE EDMUND A. SARGUS, JR.
                                                 Magistrate Judge Elizabeth P. Deavers

STEVEN MNUCHIN,

               Defendant.


                                   OPINION AND ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on May 5, 2021. (ECF No. 5). The time for filing objections has passed,

and no objections have been filed to the Report and Recommendation. Therefore, the Court

ADOPTS the Report and Recommendation. For the reasons set forth in the Report and

Recommendation, the Court DISMISSES this action under 28 U.S.C. § 1915(e)(2)(B) for failure

to state a claim upon which relief may be granted.

       IT IS SO ORDERED.


5/28/2021                                  s/Edmund A. Sargus, Jr.
DATE                                       EDMUND A. SARGUS, JR.
                                           UNITED STATES DISTRICT JUDGE
